                                  Case 19-11240-LSS        Doc 104        Filed 06/11/19         Page 1 of 3

     Information to identify the case:


 Debtor: FTD Companies, Inc.                                                          EIN: XX-XXXXXXX

 United States Bankruptcy Court for the District of Delaware                          Date case filed for chapter 11: 06/03/2019

 Jointly Administered Case Number: 19-11240 (LSS)


Official Form 309F (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                               12/17
For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information
about the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take
action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a
deficiency, repossess property or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by
mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from
discharge may be required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11
below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the
address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.
Do not file this notice with any proof of claim or other filing in the case.

1.      Debtor's full name: See Chart Below

2.      All other names used in the last 8 years: See Chart Below


Jointly Administered Cases:
          DEBTOR                                OTHER NAMES (LAST 8 YEARS)                     CASE NO.                  EIN #
          FTD Companies, Inc.                                     N/A                        19-11240 (LSS)           XX-XXXXXXX
          Bloom That, Inc.                          FTD International Corporation            19-11242 (LSS)           XX-XXXXXXX
          Florists' Transworld Delivery, Inc.                     N/A                        19-11244 (LSS)           XX-XXXXXXX
          FlowerFarm, Inc.                           Value Network Service, Inc.             19-11246 (LSS)           XX-XXXXXXX
          FSC Denver LLC                                          N/A                        19-11247 (LSS)           XX-XXXXXXX
          FSC Phoenix LLC                                         N/A                        19-11249 (LSS)           XX-XXXXXXX
          FTD, Inc.                                               N/A                        19-11241 (LSS)           XX-XXXXXXX
          FTD.CA, Inc.                                            N/A                        19-11243 (LSS)           XX-XXXXXXX
          FTD.COM Inc.                                            N/A                        19-11245 (LSS)           XX-XXXXXXX
          FTD Group, Inc.                                         N/A                        19-11251 (LSS)           XX-XXXXXXX
          FTD Mobile, Inc.                              Sincerely Incorporated               19-11253 (LSS)           XX-XXXXXXX
          Giftco, LLC                                             N/A                        19-11248 (LSS)           XX-XXXXXXX
                            Case 19-11240-LSS                Doc 104         Filed 06/11/19     Page 2 of 3
Debtor: FTD Companies, Inc.                                                                               Case Number 19-11240 (LSS)
     DEBTOR                                       OTHER NAMES (LAST 8 YEARS)                   CASE NO.            EIN #
      Provide Cards, Inc.                                            N/A                     19-11250 (LSS)       XX-XXXXXXX
      Provide Commerce LLC                                Provide Commerce, Inc.             19-11252 (LSS)       XX-XXXXXXX
      Provide Creations, Inc.                                        N/A                     19-11254 (LSS)       XX-XXXXXXX



3.   Address: 3113 Woodcreek Drive, Downers Grove, IL 60515

4.   Debtor's Attorneys
     JONES DAY                                      JONES DAY                          RICHARDS, LAYTON & FINGER, P.A.
     Heather Lennox                                 Brad B. Erens                      Daniel J. DeFranceschi
     Thomas A. Wilson                               Caitlin K. Cahow                   Paul N. Heath
     901 Lakeside Avenue                            77 West Wacker                     Brett M. Haywood
     Cleveland, Ohio 44114                          Chicago, Illinois 60601            Megan E. Kenney
     Telephone: (216) 586-3939                      Telephone: (312) 782-3939          One Rodney Square
     Facsimile: (216) 579-0212                      Facsimile: (312) 782-8585          920 N. King Street
     Email:                                         Email:                             Wilmington, Delaware 19801
     hlennox@jonesday.com                           bberens@jonesday.com               Telephone: (302) 651-7700
     tawilson@jonesday.com                          ccahow@jonesday.com                Facsimile: (302) 651-7701
                                                                                       E-mail:
                                                                                       defranceschi@rlf.com
                                                                                       heath@rlf.com
                                                                                       haywood@rlf.com
                                                                                       kenney@rlf.com

5.    Bankruptcy clerk's office
      Documents in this case may be filed at        824 Market St. N                    Hours open: Monday − Friday
      this address.                                 3rd Floor                           8:00 AM − 4:00 PM
                                                    Wilmington, DE 19801                Contact phone: (302) 252-2900
      You may inspect all records filed in
      this case at this office or online at
      www.pacer.gov.

6.   Debtor's Notice and Claims
     Agent
     If you have any questions        Toll Free: 866-205-3144                           More information can be found at the Claims'
     about this notice, please        International: 818-906-8300                       Agent Website:
     contact Omni Management          Email: ftd@omnimgt.com                            omnimgt.com/FTD
     Group.

7.   Meeting of Creditors
     The debtors' representatives must        July 3, 2019 at 9:30 a.m. (ET).         J. Caleb Boggs Federal Building
     attend the meeting to be                                                         844 King Street
     questioned under oath.                   The meeting may be continued or         3rd Floor, Room 3209
                                              adjourned to a later date. If so, the
                                                                                      Wilmington, DE 19801
     Creditors may attend, but are not        date will be on the court docket.
     required to do so.




NAI-1507089637                                                    -2-
                          Case 19-11240-LSS              Doc 104        Filed 06/11/19         Page 3 of 3
Debtor: FTD Companies, Inc.                                                                               Case Number 19-11240 (LSS)
8. Proof of claim deadline:               Deadline for filing proof of claim:      NOT YET SET. If a deadline is set, a notice will
                                                                                   be sent at a later time.
                                          A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
                                          may be obtained at www.uscourts.gov or any bankruptcy clerk's office.

                                          Your claim will be allowed in the amount scheduled unless:
                                                  your claim is designated as disputed, contingent, or unliquidated;
                                                  you file a proof of claim in a different amount; or
                                                  you receive another notice
                                          If your claim is not scheduled or if your claim is designated as disputed, contingent, or
                                          unliquidated, you must file a proof of claim or you might not be paid on your claim and
                                          you might be unable to vote on a plan. You may file a proof of claim even if your claim is
                                          scheduled.
                                          You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of
                                          claim. Filing a proof of claim submits a creditor to the jurisdiction of the bankruptcy
                                          court, with consequences a lawyer can explain. For example, a secured creditor who files
                                          a proof of claim may surrender important nonmonetary rights, including the right to a jury
                                          trial.

9. Exception to discharge deadline        If § 523(c) applies to your claim and you seek to have it excepted from discharge, you
                                          must start a judicial proceeding by filing a complaint by the deadline stated below.
     The bankruptcy clerk's office
     must receive a complaint
     and any required filing fee by the   Deadline for filing the complaint: To Be Determined
     following deadline.

10. Creditors with a foreign              If you are a creditor receiving notice mailed to a foreign address, you may file a motion
    address                               asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                          United States bankruptcy law if you have any questions about your rights in this case.

11. Filing a Chapter 11                   Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not
    bankruptcy case                       effective unless the court confirms it. You may receive a copy of the plan and a disclosure
                                          statement telling you about the plan, and you may have the opportunity to vote on the plan.
                                          You will receive notice of the date of the confirmation hearing, and you may object to
                                          confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving,
                                          the debtor will remain in possession of the property and may continue to operate its
                                          business.

12. Discharge of debts                    Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all
                                          or part of your debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never
                                          try to collect the debt from the debtor except as provided in the plan. If you want to have a
                                          particular debt owed to you excepted from the discharge and § 523(c) applies to your
                                          claim, you must start a judicial proceeding by filing a complaint and paying the filing fee
                                          in the bankruptcy clerk's office by the deadline.




NAI-1507089637                                                -3-
